Consulting Agreement

This Consulting Agreement is made as of May 4, 2001, between CTN Media Group,
Inc., a Delaware corporation (“CTN”), and C. Thomas McMillen (“Consultant”).

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Consulting Relationship:  CTN hereby hires Consultant upon the terms and
conditions set forth in this Agreement for the period beginning on the date
hereof and ending as provided in Paragraph 4 hereof (the “Consulting Period”).  
  2. Position and Duties:  During the Consulting Period, Consultant shall
provide services to CTN in connection with sales and promotions specifically
attempting to secure sales from contacts of Consultant.  Prior to contacting any
prospect or accepting any deal, Consultant shall obtain the consent of CTN,
through Tom Rocco.

3.          Base Compensation and Benefits.

  a. Consultant shall receive a percentage commission (the “Commission Bonus”)
equal to ten percent (10%) of any net revenue (after any applicable agency
fees), including barter revenue, actually received by CTN from new sales
procured by Consultant for CTN, which is entered into during the Consulting
Period (“Commissionable Receipts”).  The Commission Bonus shall be paid to
Consultant monthly for Commissionable Receipts for the previous month.  CTN
shall provide an accounting of earned Commission Bonuses to Consultant on a
monthly basis during the Consulting Period and at least every twelve (12) months
after the Consulting Period has expired (the “Expiration Date”).  After the
Expiration Date, Consultant shall be entitled to the ten percent (10%)
Commission Bonus for the remaining term of any advertising contract in existence
on the Expiration Date, and a five percent (5%) Commission Bonus (rather than
10%) for the first written renewal contract for an advertiser for which
Consultant previously was paid a Commission Bonus during the Consulting Period
of this Agreement.  In addition to the Commission Bonus, if Commissionable
Receipts during the term of this Agreement exceed $500,000, Consultant shall
receive an additional $10,000 bonus and if the Commissionable Receipts during
the term of this Agreement exceed $1,000,000, Consultant shall receive an
additional $25,000 bonus.         b. CTN shall reimburse Consultant for
reasonable pre-approved expenses incurred in the course of performing the duties
under this Agreement in accordance with CTN's policies in effect from time to
time with respect to travel, entertainment and other business expenses, subject
to CTN's requirements with respect to reporting and documentation of such
expenses.  However, in no event shall such expenses be reimbursed by CTN prior
to the closing of the sale generated by Consultant to which the expenses relate.
      4. Term:  The "Consulting Period" shall commence on May 4, 2001 (the
“Effective Date”) and shall terminate upon ten (10) days written notice by
either party to the other.

 

5. Confidential Information: The Consultant acknowledges that the information,
observations and data obtained by him while performing services for CTN
concerning the business or affairs of CTN (“Confidential Information”) are the
property of CTN. Therefore, Consultant agrees that, except in the performance of
duties for CTN, that Consultant shall not during the Consulting Period or for
two (2) years after the termination of this Agreement, for any reason
whatsoever, disclose to any unauthorized person or use for his own account any
Confidential Information without prior written consent of CTN, except (i) to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of Consultant's wrongful acts or
wrongful omissions to act, (ii) as necessary to comply with compulsory legal
process, provided that Consultant shall provide prior notice to CTN regarding
such disclosure and CTN, as applicable, shall have the right to contest such
disclosure, (iii) as necessary to counsel and other professional advisors
retained by the Consultant, subject to the attorney/client privilege or a valid
and binding non–disclosure agreement between Consultant and such professional
and (iv) disclosures of information obtained from a third party free of
restrictions or disclosure of information in Consultant's possession prior to
the date hereof which was obtained from a source other than CTN or its
predecessors. Consultant shall deliver to CTN at CTN’s request and expense, at
the termination of this Agreement, all memoranda, notes, plans, records,
reports, computer tapes and software and other documents and data (and copies
thereof) relating to Confidential Information, Work Product or the business of
CTN which it may then possess or have under its or his control.         6.
Inventions and Patents: Consultant agrees that all ideas, concepts, marketing
strategies, management techniques, product development, methods, designs,
analyses, drawings, reports, and all similar or related information which
relates to CTN actual or anticipate business, research and development or
existing or future products or services and which are conceived, developed or
made by Consultant while performing services for CTN (“Work Product”) belong to
CTN.  Consultant will promptly disclose such Work Product to CTN and perform all
actions reasonably requested by CTN (whether during or after the Consulting
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).         7.
Non-Compete, Non-Solicitation.           a. Consultant acknowledges that in the
course of providing services for CTN he will become familiar with CTN's trade
secrets and with other confidential information concerning CTN and that his
services will be of special, unique and extraordinary value to CTN. Therefore,
Consultant agrees that, during the Consulting Period and for two years after the
termination of this Agreement, such termination being for any reason whatsoever
(the “Non-Compete Period”), he shall not directly or indirectly own, manage,
control, consult with, render services for, or in any other manner engage in any
business competing with the businesses of CTN, which is an information or
entertainment network and which has as its primary business marketing to
colleges or universities (the “Business”) within any geographical area in which
CTN engages or plans to engage in such businesses, which is expected to be the
United States of America.  Notwithstanding the foregoing, nothing herein shall
prohibit Consultant from being a passive owner of not more than 5% of the
outstanding stock of any class of a company which is publicly traded that
competes with the Business, so long as Consultant has no active participation in
the management or the business of such company.

 

  b. During the Non-Compete Period, Consultant shall not directly or indirectly,
on behalf of any Person in the Business solicit, encourage, entice or induce (or
attempt to do any of the foregoing) a customer of Company with whom Consultant
had contact while providing services for CTN to cease doing business with
Company.         c. During the Consulting Period and for eighteen (18) months
thereafter, Consultant shall not directly or indirectly through another entity
(i) knowingly solicit, encourage, entice or induce or attempt to induce any
employee of the company to leave the employ of CTN, or in any way interfere with
the relationship between CTN and any employee thereof, (ii) knowingly hire any
person who was an employee of CTN at any time during the Consulting Period or
(iii) knowingly induce or attempt to induce any customer, supplier, licensee or
other business relation of CTN or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and CTN.    
  8. Enforcement.:  If, at the time of enforcement of paragraphs 5, 6 or 7 of
this Agreement, a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope and area.
Because Consultant’s services are unique and because the Consultant has access
to Confidential Information and Work Product, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, CTN or
its successors or assigns may, in addition to other rights and remedies existing
in their favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provision hereof (without posting a bond or other
security).       9. Consultant Representations:  Consultant hereby represents
and warrants to CTN that (i) the execution, delivery and performance of this
Agreement by Consultant does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Consultant is a party or by which he is bound, (ii) Consultant
is not a party to or bound by any consulting agreement, employment agreement,
non–compete agreement or confidentiality agreement with any other person or
entity, except as previously disclosed to the Company, which would prohibit his
performance under this Agreement, and (iii) upon the execution and delivery of
this Agreement to the Company, this Agreement shall be valid and binding
obligation of Consultant, enforceable in accordance with its terms.       10.
Notices:  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested) or sent by telecopy or reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number below indicated:       a. Notice to Consultant:     C. Thomas McMillen  
  8401 Corporate Drive     Suite 550     Landover, MD  20785

 

  b. Notices to CTN:     CTN Media Group, Inc.     3350 Peachtree Road, Suite
1500     Atlanta, Georgia  30326     Telecopy No.: (404) 257-9517    
Attention:  Neil H. Dickson

Or such other address or telecopy number or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party, any notice under this Agreement will be deemed to have been
given when so delivered or sent or, if mailed, five days after deposit in the
U.S. Mail.

11. Severability:  Whenever possible, each provision of this Agreement will be
interpreted in such a manner as to be effective and valid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.     12.
Complete Agreement:  This Agreement and those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.  This
Agreement supersedes any previous Consulting Agreements between Consultant and
CTN.  This Agreement is governed under the laws of the state of Georgia.     13.
Counterparts:  This Agreement may be executed in separate counterparts, each of
which to be an original and all of which taken together constitute one and the
same agreement.     14. Successors and Assigns:  This Agreement is intended to
bind and inure to the benefit of and be enforceable by all parties and their
respective heirs, successors and assigns, except that Consultant nor CTN may not
assign its rights or delegate his obligations hereunder without the prior
written consent of the other party.     15. Amendment and Waiver:  The
provisions of this Agreement may be amended or waived with the prior written
consent of CTN and Consultant, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement.     16. Independent Contractor: 
Consultant does hereby agree and acknowledge that he is an independent
contractor, which controls his own day-to-day activities and is not an employee,
joint venturer or partner of CTN.  Further, the Consultant shall not have the
ability to bind CTN and all advertising sold must be approved by CTN. Consultant
shall indemnify and hold harmless CTN for any taxes owed by Consultant which may
be assessed against CTN.

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first written above.

    CTN MEDIA GROUP, INC.             By:              /s/ Neil H. Dickson      

--------------------------------------------------------------------------------

  Its:              Executive Vice President      

--------------------------------------------------------------------------------

      5/21/01           Consultant:                            /s/ C. Thomas
McMillen    

--------------------------------------------------------------------------------

  C. Thomas McMillen 5/21/01

 